DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/07/2021 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 08/07/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-12, 14-17 and 19-21 are currently under examination. 
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Korea KR10-2014-0135620, filed 10/08/2014 acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 09/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document has been fully considered by the examiner.
Withdrawn Objections/Rejections

The rejection of claims 1-12, 14-17 and 19-21 under 35 U.S.C. 112(b) or second paragraph is withdrawn in view of applicant’s arguments (on pages 9-10) and/or amendments introduced in the independent claims wherein the claim rejection was directed to limitation now deleted with the amendments.
Response to Arguments
Applicant’s responses and arguments filed 08/07/2021 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Applicant amended the independent claims 1 and 16 with new subject matters with the amended limitation “to form the aperture to have different types of two-dimensional shapes that correspond to respective different diagnostic modes” while deleting “the aperture based on a specific mode” which is changing the scope of the claims. The examiner is considering new grounds of rejection for addressing the new subject matter.
Regarding the claim rejections under 35 U.S.C. 103, Applicant has amended independent claims 1 and 16 for clarifying the scope of the invention with the introduction of new subject matter with “the aperture to have different types of two-dimensional shapes that correspond to respective different diagnostic modes" and Applicant arguments are based on the amended limitation.
Applicant argues (on pages 10-13) regarding claim 1, that the amended limitation is not taught by Nishigaki, since Nishigaki was relied upon to teach an aperture which is always a “one-dimensional line” and therefore not an aperture to have “different types of two-dimensional shapes that correspond to respective different diagnostic modes”. 
In response, the examiner acknowledges that Nishigaki does not specifically teach the two-dimensional shapes for the aperture therefore the amended limitation “to form the aperture to have different types of two-dimensional shapes that correspond to respective different diagnostic modes” and the references Hazard and Rothberg do not cure the deficiencies of Nishigaki.  However, the examiner considers the amended limitation as failing to pass the requirement under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) since even as argued that the specification recites “the shape of the aperture may be automatically selected when a specific mode is selected” in different passages of the specification, the Applicant via the disclosure never disclosed that the “specific mode” was limited to “two-dimensional shapes”, even if considering the term “specific” as describing the shapes of the presented in the disclosure, the disclosure itself is describing some of the shapes as being linear and not “two-dimensional shape” ([0016] of the published instant application), therefore, the term “respective” is narrowly limiting the “aperture” shape to “specific” “diagnostic modes” without support. Therefore, the amended limitation is improperly narrowing the disclosure of the instant application and therefore is not supported by the instant disclosure therefore failing the written description requirement under 35 U.S.C. 112(a) or first paragraph.
However, the examiner is considering new references for addressing the amended limitations and the new subject matters. Therefore the Applicant’s arguments regarding amended claim 1 are found moot and not persuasive since they are directed to references not relied upon for teaching the new subject matter which has not been yet prosecuted.
Regarding claim 16, Applicant has amended the claim with the same amended limitation than for claim 1 and is presenting the same arguments as for claim 1 (on page 13).
In response, the examiner is also presenting the same response as discussed above for claim 1 and find the Applicant’s argument moot for the same reason.
Regarding the dependent claims, the Applicant is arguing their allowability as resulting from their dependency on independent claims 1 and 16. In response, absent any evidence to the contrary, the Applicant’s argument based on the dependency from the independent claims 1 and 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims that depend directly or indirectly from claims 1 and 16 are also rejected due to said dependency.   
Claims 1 and 16 recite “the aperture to have different types of two-dimensional shapes that correspond to respective different diagnostic modes”. While the specification is reciting ““the shape of the aperture AP may be automatically selected when a specific mode is selected”” and “If a specific shape of aperture AP is selected, the control unit 500 of the main body M may transmit information associated with the shape of the selected aperture AP to the reception control unit 240 of the ultrasound probe P.” nowhere in the instant disclosure is the “different types of two-dimensional shapes” are corresponding to or associated with “specific” or “respective different diagnostic modes”. The term “specific” or “respective” is used as a generic .
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14-17 and 19-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claims 1 and 16 are also rejected due to said dependency.   
Claims 1 and 16 recite “the aperture to have different types of two-dimensional shapes that correspond to respective different diagnostic modes”. While the specification is reciting ““the shape of the aperture AP may be automatically selected when a specific mode is selected”” and “If a specific shape of aperture AP is selected, the control unit 500 of the main 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejections are new rejections necessitated by amendment.
Claims 1-4, 6, 7, 12, 14, 16, 17, are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hazard et al. (USPN 7353056 B2; Pat.Date 04/01/2008; Fil.Date 10/29/2004), in view of Rothberg et al. (USPN 20130116561; Pub.Date 05/09/2013; Fil.Date 10/17/2012) in view of Nishigaki et al. (USPN 20050131297 A1; Pub.Date 06/16/2005; Fil.Date 04/18/2003) and in view of Freiburger (USPN 20050203404 A1; Pub.Date 09/15/2005; Fil.Date 02/26/2004).
st ¶) reading on a beamforming apparatus and method to use it, wherein the beamforming apparatus is configured to beamform ultrasound waves transmitted through an ultrasound transducer having a two-dimensional transducer array (col. 6 last ¶ to col.7 3rd ¶, array of cMUT transducer cells or elements with a reconfigurable electronic switching network reading on a part of a beamforming system for an aperture of circular shape, Fig. 2 and col.8 3rd ¶  two dimensional array with transducer elements and Fig. 16 two dimensional transducer array) the beamforming apparatus comprising: [ …a transmitter comprising a plurality of pulsers configured to generate transmission pulses and output the transmission pulses…] to elements constituting the transducer array to drive the elements  (Figs. 4 and 5) and a transmission switch configured to select a number of elements [...Kt...] among the elements to form an aperture (col. 6 last ¶ to col.7 3rd ¶, array of cMUT transducer cells or elements with a reconfigurable electronic switching network reading on a transmission switch for selecting at least two elements to provide an aperture of circular shape), […such that the transmission pulses drive the Kt elements forming the aperture…], adding a delay time for the transmission signals for aperture beamforming as commonly and routinely performed (col.1 5th ¶), [...wherein a number of pulsers is Kt, a number of elements driven by the pulsers is also Kt, and Kt is less than a total number of the elements constituting the transducer array; and wherein the transmitter is configured to form the aperture to have different types of two-dimensional shapes that correspond to respective different diagnostic modes.]
While Hazard teaches the aperture has a two-dimensional shape (Fig. 8 and col.10 2nd-5th ¶ annular shape scanned across the rectangular array of transducer elements), Hazard does not explicitly teach a transmitter comprising a plurality of pulsers configured to generate transmission pulses and output the transmission pulses for driving elements and such that the such that the transmission pulses drive the Kt elements forming the aperture, wherein a number of pulsers is Kt, a number of elements driven by the pulsers is also Kt, and Kt is less than a total number of the elements constituting the transducer array and wherein the transmitter is configured to form the aperture to have different types of two-dimensional shapes that correspond to respective different diagnostic modes as in claim 1.
However, Rothberg teaches also a beamforming apparatus configured to beamform ultrasound waves (Title and abstract [0009] ultrasound imaging device with suitable circuitry to generate signals and beamforming for imaging purposes according to [0162), the beamforming apparatus comprising: a transmitter (Fig.4 and [0160] transmitter #408)  [...comprising a plurality of pulsers...] configured to generate transmission pulses and output transmission pulses (configured as suitable circuitry [0009] and [0163] to generate signals including pulses Fig.8B and Fig.8C) for driving elements constituting the transducer array ([0162]-[0163] signal generated and sent by the ultrasound elements via the transmitter #408, with the ultrasound elements being part of the transducer array) and to form an aperture such that the transmission pulses drive the Kt elements forming the aperture (Fig. 3 #304 transmit from one or more elements with [0162] transmit beamforming with the formation of low aperture with possible apodization for the operation of the corresponding arrays such as #402a for transmitting pulses).
Additionally, Nishigaki teaches within the same field of endeavor of the ultrasonic beamforming technology for ultrasound probe (Title and abstract) teaching the transmitter is configured to switch the aperture on the characteristics of the transducer mode between B-mode, pulse Doppler mode and color Doppler mode ([0061]-[0064]) dependent on the density of elements around the center of the aperture for linear apertures. Nishigaki teaches also the use for a line of transducer the use of same number of pulsers ([0076]-[0081] and Fig.7 and Fig.8 with 8 pulsers 4-1 to 4-8 for a line of elements) for activating the same number of transducer element a transmitter comprising a plurality of pulsers configured to generate transmission pulses and output the transmission pulses for driving elements and such that the transmission pulses drive the elements forming the aperture and with "to select a number of elements Kt among the elements constituting the transducer array to form an aperture such that the transmission pulses drive the Kt elements forming the aperture" and "wherein a number of pulsers is Kt, a number of elements driven by the pulsers is also Kt, and Kt is less than a total number of the elements constituting the transducer array" as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hazard with a transmitter comprising a plurality of pulsers configured to generate transmission pulses and output the transmission pulses for driving elements and such that the transmission pulses drive the elements forming the aperture, and with selecting a number Kt elements such that the transmission pulses drive the Kt elements forming the aperture, wherein a number of pulsers is Kt, a number of elements driven by the pulsers is also Kt, and Kt is less than a total number of the elements constituting the transducer array, since one of ordinary skill in the art would recognize that using a transmitter for transmitting waveforms through an shaped aperture utilizing a selected number of elements defining the transmit aperture of the transducer were commonly known in the art as taught by Rothberg and since having each pulser activating a selected corresponding element of the transducer with the number of pulsers being smaller than the total number of elements of the transducer was also known in the art as taught by Nishigaki. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Hazard, 
Additionally, Freiburger teaches within the same field of endeavor of 2D ultrasound array with beamforming technology (Title and abstract, transducer array for pulsed transmit aperture for different ultrasound modes) providing two-dimensional shapes for the transmit apertures for the 2D transducer with a circular pattern and a band or triangular pattern (Fig. 3 and [0038]-[0039] with aperture with transmit elements 50 and the receive aperture elements 48, and Figs. 5-6 and [0043]-[0045] with transmit aperture with elements 50 and receive aperture with elements 48). Additionally, Freiburger teaches that the transmit aperture better B-mode is the circular pattern (Fig. 3 and [0038]-[0039]) due to its symmetrical shape while for Doppler or flow diagnostic mode the transmit pattern as rectangular of linearly steered is preferred (Figs. 5-6 and [0043]-[0045]) therefore Freiburger is teaching wherein the transmitter is configured to form the aperture to have different types of two-dimensional shapes that correspond to respective different diagnostic modes as claimed. Additionally, Freiburger similarly to Nishigaki teaches the number of dedicated elements for the transmit aperture as being smaller than the total number of elements of the transducer array (Figs. 3 and 5-6) wherein each of the elements are working as pulsing elements (abstract) therefore working similarly to those as described by Nishigaki.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hazard, Rothberg and Nishigaki wherein the transmitter is configured to form the aperture to have different types of two-dimensional shapes that correspond to respective different diagnostic modes, since one of ordinary skill in the art would recognize that using different two-dimensional shapes for the 
Regarding claim 16, claim 1 includes all the limitations of claim 16 regarding the transmitter and the pulser and transducer elements such as “A beamforming apparatus comprising: a transmitter configured to output transmission pulses to at least two elements among elements constituting a transducer having a two-dimensional transducer array, the at least two elements forming an aperture; [... a receiver configured to focus ultrasound echo signals received by the at least two elements and thereby form a reception beam; and limiters connected to the elements constituting the transducer array and configured to protect the receiver from a high voltage occurring when the transmitter is driven, wherein the receiver comprises a reception switch configured to select the at least two elements forming the aperture, wherein a number of the at least two elements forming the aperture is less than a total number of elements forming the two-dimensional transducer array,...] wherein the transmitter comprises: a transmission beamformer configured to generate transmission signals and add a delay time to the transmission signals to thereby form a transmission signal pattern; and pulsers that are connected to the respective elements constituting the transducer array and are configured to apply the transmission pulses to the respective elements according to the transmission signal pattern, and wherein a number of the pulsers is Kt, a number of the at least two elements driven by the pulsers is also Kt, and Kt is less than a total number of the elements constituting the transducer array, and wherein the transmitter is configured to form the aperture wherein the transmitter is configured to form the aperture to have different types of two-dimensional shapes that correspond to respective different diagnostic modes.”, which are as previously discussed for claim 1 disclosed by Hazard, Rothberg, Nishigaki and Freiburger.
Additionally, Rothberg teaches also a receiver ([0182] and Fig.6B RX #654 receiver) configured to focus ultrasound echo signals ([0141], [0174] receiving beamforming) received by the at least two elements ([0182] and Fig.6B receiver #654 receiving signals from the transducer #402a via the switch #652 and similarly from the transducer #402b [0181]) and thereby form a reception beam ([0141], [0174] receiving beamforming).
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hazard, Rothberg and Nishigaki with a receiver configured to focus ultrasound echo signals received by the at least two elements and thereby form a reception beam, since one of ordinary skill in the art would recognize that using a receiver for receiving incident waveforms through shaped apertures were commonly known in the art as taught by Rothberg. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hazard and Rothberg teach the use of 2-dimensional ultrasound transducer array for imaging. The motivation would have been to provide a scanning step for the focusing, as suggested by Rothberg (Fig. 16).
Additionally, Nishigaki teaches a receiver configured to focus ultrasound echo signals received by the at least two elements and thereby form a reception beam (Fig.7 and [0009] left side of the transducer circuitry for reception of the reflected signals), and limiters connected to the elements constituting the transducer array and configured to protect the receiver from a high voltage occurring when the transmitter is driven ([0009] limiters 6-1 – 6-32 and [0042] “In order to protect circuits such as the subsequent stage cross point switch from the high voltage transmission pulse applied to the transducer elements, the limiters 6-1 to 6-32 clips the high voltage transmission pulse to enter the cross point switch 7”), wherein the receiver comprises a reception switch configured to select the at least two elements forming the aperture, wherein a number of the at least two elements forming the aperture is less than a total number of elements forming the two-dimensional transducer array (Fig.7 cross point switch and [0043] cross point switch 7 to sort received signals and into 8 synthetic received signals with the number of the at least two elements forming the aperture with the selection of 16 elements to enter the switch to form an 8 channel beamforming) therefore as applicable to a two dimensional array taught by Hazard and Rothberg. 
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hazard, Rothberg and Nishigaki with a receiver configured to focus ultrasound echo signals received by the at least two elements and thereby form a reception beam, and limiters connected to the elements constituting the transducer array and configured to protect the receiver from a high voltage occurring when the transmitter is driven, wherein the receiver comprises a reception switch configured to select the at least two elements forming the aperture, wherein a number of the at least two elements forming the aperture is less than a total number of elements forming the two-dimensional transducer array, since one of ordinary skill in the art would recognize that using a receiver for receiving incident waveforms through shaped apertures, and including limiters for each of the receiving element, with a cross point switch to select 16 receiving elements out of 32 receiving elements were commonly known in the art as taught by Nishigaki. One of ordinary skill in the art would have expected that this modification could have been made with predictable results, since Hazard, Rothberg teach the use of 2-dimensional ultrasound transducer array for beamforming for imaging and Hazard and Nishigaki teach switching the configuration/aperture of the transducer. The motivation would have been to provide a scanning step for the focusing, as suggested by Rothberg (Fig. 16) and to provide a probe utilizing less element or pulsers via synthetic/active aperture technique and reducing the cost of the device while maintaining the performance of the device, as suggested by Nishigaki ([0081]). 

Regarding the dependent claims 2-4, 6, 7, 12, 14, 17 all the elements of these claims are instantly disclosed or fully envisioned by Hazard, Rothberg, Nishigaki and Freiburger.
Regarding claim 2, Hazard teaches the two dimensional array (Fig. 14 or 15) wherein the lines 72-74-76 and lines 82 defines the number M and N elements, and the number of selected elements for the aperture is obviously less than MxN/2 (Fig. 8 with circular aperture scanning the total array of MxN elements). Similarly, Rothberg teaches the transducer array comprises MxN elements ([0106] and Fig.6B #402b), and a number of the selected elements is smaller than (MxN)/2, where M and N are natural numbers ([0202]-[0204] with selection/choice of two or more ultrasound elements for the transmit chain, with the array presenting at least 16 of the ultrasound elements. Therefore, it would have been an obvious matter of choice to limit the number of activated ultrasound elements to less than the half of the total of ultrasound elements, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 3, Hazard teaches the transmission switch is configured to select the elements such that the aperture has a ring shape (col.2 last ¶ and Fig. 8 and col.10 2nd-5th ¶ annular shape scanned across the rectangular array of transducer elements).
Regarding claim 4, Hazard teaches the transmission switch is configured to select the elements such that a position at which the ring- shaped aperture is formed on the transducer array varies over time (Fig. 8 and col.10 2nd-5th ¶ annular shape scanned across the rectangular array of transducer elements).
Regarding claim 6, Hazard teaches the transmission switch is configured to select the elements such that the aperture has a circular shape or a polygonal shape (Fig. 8 and col.10 2nd-5th ¶ annular/circular shape scanned across the rectangular array of transducer elements).
nd-5th ¶ annular/circular shape scanned across the rectangular array of transducer elements).
Regarding claim 12, Hazard teaches a plurality of transmission beamformers configured to generate transmission signals (Fig. 8 annular apertures scanning the array col. 10 2nd ¶ for transmit and receive sequence cycles) and Rothberg teaches, as previously discussed, the use of a transmission beamformer configured to generate signals and add a delay time to the transmission signals ([0175] with beamforming performed on the transmission side with analog or digital signal delay processing implemented, with transmission of signals for at least two ultrasound elements [0202]-[0204] as a pattern, Fig. 16 array #102a and [0246] for a raster scan pattern for the whole transmitting transducer). As previously discussed, Nishigaki teaches also one pulser for each activated element as part of the aperture pattern therefore the pulser being configured to drive the elements constituting the transducer array according to the transmission pattern such as the annular aperture scanning the 2D array as taught by Hazard. 
Regarding claim 14, Rothberg teaches a transmission and reception switch (Fig.6B switch #652 for transmission TX #408 and reception RX #654) configured to determine a transmission or a reception state ([0182] operate array 402a as transmitting source or as sensor) of the transducer array (Fig.6B #402b).
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hazard, Rothberg, Nishigaki and Freiburger with a transmission and reception switch configured to determine a transmission or reception state of the transducer array, since one of ordinary skill in the art would recognize that using a transmission and reception switch of the transducer array was commonly known in the art as taught by Rothberg. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hazard and Rothberg 
Regarding claim 17, Hazard teaches the two dimensional array (Fig. 14 or 15) wherein the lines 72-74-76 and lines 82 defines the number M and N elements, and the number of selected elements for the aperture is obviously less than MxN/2 (Fig. 8 with circular aperture scanning the total array of MxN elements). Similarly, Rothberg teaches the transducer array comprises MxN elements ([0106] and Fig.6B #402b), and a number of the selected elements is smaller than (MxN)/2, where M and N are natural numbers ([0202]-[0204] with selection/choice of two or more ultrasound elements for the transmit chain, with the array presenting at least 16 of the ultrasound elements. Therefore, it would have been an obvious matter of choice to limit the number of activated ultrasound elements to less than the half of the total of ultrasound elements, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Claims 5 and 21 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hazard et al. (USPN 7353056 B2; Pat.Date 04/01/2008; Fil.Date 10/29/2004), in view of Rothberg et al. (USPN 20130116561; Pub.Date 05/09/2013; Fil.Date 10/17/2012) in view of Nishigaki et al. (USPN 20050131297 A1; Pub.Date 06/16/2005; Fil.Date 04/18/2003) and in view of Freiburger (USPN 20050203404 A1; Pub.Date 09/15/2005; Fil.Date 02/26/2004) as applied to claims 1-4, 6, 7, 12, 14, 16, 17 and further in view of Solek (USPN 20140031694 A1; Pub.Date 01/30/2014; Fil.Date 07/26/2013).
Hazard, Rothberg, Nishigaki and Freiburger teach a beamforming apparatus as set forth above.
Additionally, Hazard teaches the transmission switch is configured to select the elements such that the ring-shaped aperture rotates over time (Fig. 8 and col.10 2nd-5th ¶ annular shape 
Hazard, Rothberg, Nishigaki and Freiburger do not specifically teach the aperture changes in size or in shape over time as in claim 5 and 21.
However, Solek teaches within the same field of endeavor of beamforming (Title and abstract) the ring-shaped transmit aperture changing in size or shape over time (Fig.4A-4D) reading also on the aperture has the circular shape, and wherein the transmission switch is configured to select the elements such that the circular aperture changes in size or in shape over time ([0051] ring size and shape changing during the sequence).
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hazard, Rothberg, Nishigaki and Freiburger with the ring-shaped aperture changes in size and shape over time, since one of ordinary skill in the art would recognize that using a sequence of ring-shaped aperture with the size of the ring of the aperture changing during the beamforming sequence was commonly known in the art as taught by Solek. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hazard, Rothberg and Solek teach the use of 2-dimensional ultrasound transducer array for imaging. The motivation would have been to provide a less complex probe with decreasing power requirement and cost for the probe, as suggested by Solek ([0021]-[0022]).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hazard et al. (USPN 7353056 B2; Pat.Date 04/01/2008; Fil.Date 10/29/2004), in view of Rothberg et al. (USPN 20130116561; Pub.Date 05/09/2013; Fil.Date 10/17/2012) in view of Nishigaki et al. (USPN 20050131297 A1; Pub.Date 06/16/2005; Fil.Date 04/18/2003) and in view of Freiburger (USPN 20050203404 A1; Pub.Date 09/15/2005; Fil.Date 02/26/2004) as applied to claims 1-4, 6, 7, 12, 
Hazard, Rothberg, Nishigaki and Freiburger teach a beamforming apparatus as set forth above. Regarding claim 8, Hazard teaches the transmission switch is configured to select the elements such that the circular or polygonal aperture rotates over time (Fig. 8 and col.10 2nd-5th ¶ annular/circular shape scanned across the rectangular array of transducer elements and Fig. 25 and Fig. 26 for selecting a rotation of the elements from the aperture with a combination of delays).
Hazard, Rothberg, Nishigaki and Freiburger do not specifically teach wherein the aperture has a polygonal shape as in claim 8.
Kristoffersen is teaching within the same field of endeavor  of beamforming (Title and abstract) the transmit subarrays from the whole transducer total array ([0060] to steer the sub-apertures during transmission therefore over time) wherein the subarrays are either rectangular or triangular (Fig.13) which are rotated to cover the whole surface of the transducer array with the possible selection of the polygonal shaped to select ([0066]), therefore reading on the amended claim "wherein the aperture has the polygonal shape, and wherein the transmission switch is configured to select the elements such that the polygonal aperture rotates over time".
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hazard, Rothberg, Nishigaki and Freiburger wherein the aperture has the polygonal shape, and wherein the transmission switch is configured to select the elements such that the polygonal aperture rotates over time, since one of ordinary skill in the art would recognize that using a sequence of polygonal-shaped apertures with the polygonal shape of the aperture rotates during the beamforming sequence was commonly known in the art as taught by Kristoffersen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hazard, Rothberg and Kristoffersen teach the use of 2-dimensional ultrasound transducer array for 

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hazard et al. (USPN 7353056 B2; Pat.Date 04/01/2008; Fil.Date 10/29/2004), in view of Rothberg et al. (USPN 20130116561; Pub.Date 05/09/2013; Fil.Date 10/17/2012) in view of Nishigaki et al. (USPN 20050131297 A1; Pub.Date 06/16/2005; Fil.Date 04/18/2003) and in view of Freiburger (USPN 20050203404 A1; Pub.Date 09/15/2005; Fil.Date 02/26/2004) as applied to claims 1-4, 6, 7, 12, 14, 16, 17 and further in view of Seo et al. (2009 IEEE Trans. Ultrason. Ferroelec. Freq. Cont. 56:837-847; Pub.Date 2009).          
Hazard, Rothberg, Nishigaki and Freiburger teach a beamforming apparatus as set forth above. Nishigaki is suggesting the linear aperture as being on a linear array.
Hazard, Rothberg, Nishigaki and Freiburger do not teach specifically to select the elements such that the aperture has a linear shape as on a 2D array as in claim 9.
However, regarding claim 9, Seo teaches the development of an electronic aperture for a 2D transducer array for ultrasound imaging (Title and abstract) wherein the device selects the elements such that the aperture has a linear shape (Fig.1 a-c for transmit aperture at constant elevation).
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hazard, Rothberg, Nishigaki and Freiburger with selecting the elements such that the aperture has a linear shape, since one of ordinary skill in the art would recognize that performing rectilinear imaging with linear aperture along the elevation was known in the art as taught by Seo. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Seo and Rothberg teach the use of 2-dimensional ultrasound transducer array for imaging. The 
Regarding the dependent claim 10, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Hazard, Rothberg, Nishigaki, Freiburger and Seo.
Regarding claim 10, Seo teaches that a position at which the linear aperture is formed on the transducer array varies over time (p.838 col.2 3rd ¶ with the step of scanning the elevation for the transmit aperture over time).
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hazard, Rothberg, Nishigaki, Freiburger and Seo with a position at which the linear aperture is formed on the transducer array varies over time, since one of ordinary skill in the art would recognize that performing rectilinear imaging with linear aperture along the elevation was known in the art as taught by Seo. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Seo and Rothberg teach the use of 2-dimensional ultrasound transducer array for imaging. The motivation would have been to provide a scanning step for 3D imaging using a simple 2-d array design, as suggested by Seo (p.847 section V. Discussion and Conclusions).

Claim 11 is  rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hazard et al. (USPN 7353056 B2; Pat.Date 04/01/2008; Fil.Date 10/29/2004), in view of Rothberg et al. (USPN 20130116561; Pub.Date 05/09/2013; Fil.Date 10/17/2012) in view of Nishigaki et al. (USPN 20050131297 A1; Pub.Date 06/16/2005; Fil.Date 04/18/2003) in view of Freiburger (USPN 20050203404 A1; Pub.Date 09/15/2005; Fil.Date 02/26/2004) and in view of Seo et al. (2009 IEEE Trans. Ultrason. Ferroelec. Freq. Cont. 56:837-847; Pub.Date 2009) as applied to claims 1-4, 6, 7, 9, 10, 12, 14, 16-18 and further in view of Smith et al. (USPN 20120095343 A1; Pub.Date 04/19/2012; Fil.Date 10/12/2011)..          

Hazard, Rothberg, Nishigaki, Freiburger and Seo do not teach specifically the linear aperture rotate over time as in claim 11.
However, Smith teaches for 3D ultrasound imaging with a selected 2D slice to be rotated about the axis x and z or elevation and azimuth axes ([0141] and Fig.4B and 4C with transmit linear apertures T1, T2, T3, T4 and T5 being rotated). 
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hazard, Rothberg, Nishigaki, Freiburger and Seo with selecting the elements such that the linear aperture rotates over time, since one of ordinary skill in the art would recognize that performing rectilinear imaging with linear aperture with the possibility of rotating the linear aperture over time  was known in the art as taught by Smith and since the choice of the scanning these combination with time is an arbitrary design consideration as taught by Smith. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Smith and Rothberg teach the use of 2-dimensional ultrasound transducer array for imaging. The motivation would have been to provide a better contrast for 3D imaging using a simple 2-d array design, as suggested by Smith ([0120]).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hazard et al. (USPN 7353056 B2; Pat.Date 04/01/2008; Fil.Date 10/29/2004), in view of Rothberg et al. (USPN 20130116561; Pub.Date 05/09/2013; Fil.Date 10/17/2012) in view of Nishigaki et al. (USPN 20050131297 A1; Pub.Date 06/16/2005; Fil.Date 04/18/2003) and in view of Freiburger (USPN 20050203404 A1; Pub.Date 09/15/2005; Fil.Date 02/26/2004) as applied to claims 1-4, 6, th Anniversary Conf. 782-785; Pub.Date 2004).          
Hazard, Rothberg, Nishigaki and Freiburger teaches a beamforming apparatus as set forth above.
Hazard, Rothberg, Nishigaki and Freiburger do not teach specifically the transmission switch comprises a high-voltage multiplexer as in claim 15.
However, Tamano teaches the transmission switch comprises a high-voltage multiplexer (p.783 col.2 to p.784 section C. Beam Scanning and System Design, high voltage analog switch/multiplexer IC to select ultrasound elements for transmission).
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hazard, Rothberg and Nishigaki with the transmission switch comprising a high-voltage multiplexer, since one of ordinary skill in the art would recognize that using a high voltage multiplexer in a switch on a chip for a 2D transducer to select ultrasound elements for a transmission pattern was known in the art as taught by Tamano. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Tamano and Rothberg teach the use of 2-dimensional ultrasound transducer array for imaging. The motivation would have been to provide the capability to bundle transmitting high number of ultrasound elements as pattern for better clinical imaging resolution, as suggested by Tamano (p.783 col.2 to p.784 section C. Beam Scanning and System Design).

Claim 19 is  rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hazard et al. (USPN 7353056 B2; Pat.Date 04/01/2008; Fil.Date 10/29/2004), in view of Rothberg et al. (USPN 20130116561; Pub.Date 05/09/2013; Fil.Date 10/17/2012) in view of Nishigaki et al. (USPN 20050131297 A1; Pub.Date 06/16/2005; Fil.Date 04/18/2003) and in view of Freiburger (USPN 20050203404 A1; Pub.Date 09/15/2005; Fil.Date 02/26/2004) as applied to claims 1-4, 6, 
Hazard, Rothberg, Nishigaki and Freiburger teach a beamforming apparatus as set forth above.
Additionally, Rothberg teaches a reception switch ([0182] and Fig.6B receiver #654 receiving signals from the transducer #402a via the switch #652) configured to select the at least two elements forming the aperture ([0182] switch 652 coupling the transducer #402a to the receiver #654, selecting the at least two or more elements forming the aperture from #402a as receiving transducer [0181] and [0182]). 
Rothberg also teaches a process performed by a system (Fig.6B #650) with a pre-processing unit/block (Fig.6B #606 and [0180] ) for performing an amplification stage of the receive signal (Fig. 9-11A-11D and [0208]) which implicitly teaches the use of pre-amplifier or amplifier in order to amplify the receive ultrasound  echo signals.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hazard, Rothberg, Nishigaki and Freiburger with pre-amplifier or amplifier in order to amplify the receive ultrasound echo signals, since one of ordinary skill in the art would recognize that using amplification of the ultrasound receive signals was known in the art as taught by Rothberg. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hazard and Rothberg teach the use of 2-dimensional ultrasound transducer array for imaging. The motivation would have been to provide signals capable to be analyzed for properties of interest of a subject, as suggested by Rothberg ([0208]).
Rothberg teaches also as discussed for claim 16, a receiver ([0182] and Fig.6B RX #654 receiver) configured to focus ultrasound echo signals ([0141], [0174] receiving beamforming) received by the at least two elements ([0182] and Fig.6B receiver #654 receiving signals from the transducer #402a via the switch #652 similarly from the transducer #402b [0181]) and thereby 
Hazard, Rothberg, Nishigaki and Freiburger do not specifically teach the reception switch comprises a low-voltage multiplexer as in claim 19.
However, Yen teaches the use of a receive mode multiplexing for a real-time rectilinear 3D ultrasound scanner (Title and abstract), wherein the use of low-voltage multiplexers is common for transmission and also for receive mode (p.217 col.1 1st and 2nd ¶) wherein the choice between high and low voltage multiplexer is an arbitrary design consideration dependent on optimizing the geometrical design of the transducer and the use as taught by Yen (p.217 col.1 2nd ¶).
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hazard, Rothberg, Nishigaki and Freiburger with the reception switch comprising a low-voltage multiplexer, since one of ordinary skill in the art would recognize that using low voltage multiplexer for transmit and for receive mode of the transducer was known in the art as taught by Yen and since the choice between low and high voltage multiplexer is an arbitrary design consideration as taught by Yen and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Alter, 105 USPQ 233 (C.C.P.A. 1955). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Yen and Rothberg teach the use of 2-dimensional ultrasound transducer array for imaging. The motivation would have been to provide a real time scanning method for 3D imaging using a simple 2-d array design with specific simple geometric apertures, as suggested by Yen (p.224 section IV. Summary).


Hazard, Rothberg, Nishigaki, Freiburger and Yen teach a beamforming apparatus as set forth above. Rothberg teaches also a control system (Fig.2 front-end circuitry #202 and #204 combined for controlling operation of the device and processing [0152]) including controlling the transmit signals ([0154]) and the reception switch (Fig.6B switch #652) such that the reception switch selects the elements forming the aperture ([0182] and Fig.6B receiver #654 receiving signals from the transducer #402a from the two and more ultrasound elements via the switch #652 similarly from the transducer #402b [0181], the two and more ultrasound elements being activated to transmit pulse wave signals, therefore forming transmit aperture). Nishigaki, as discussed previously, teaches the plurality of pulsers attached specifically to the activated elements as transmitters. 
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hazard, Rothberg, Nishigaki, Freiburger and Yen with a pulser controller to control the reception switch such that the reception switch selects the elements forming the aperture, since one of ordinary skill in the art would recognize that controlling the reception switch such that the reception switch selects the elements forming the aperture was known in the art as taught by Rothberg and since the pulser controller were also known in the art as taught by Nishigaki. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hazard 
Hazard, Rothberg, Nishigaki, Freiburger and Yen do not specifically teach a pulser controller configured to select and drive only some of the pulsers to the elements forming the aperture as in claim 20.
However, Barnes teaches a system unit electrically connected to the transmit pulsers ([0060] system #100 and system unit #102 connected to transmit pulsers) reading on a pulser controller configured to select and drive only some of the pulsers ([0060] system 100 in a transmit mode, the system unit having transducer electronics #110 including a transmit pulser for each transmitting macro-element #218A-F, providing each of the macro-element phase delayed driving for the corresponding elements during the transmit period, having also an address decoder and each transmit pulser being electrically interconnected via a plurality of selector lines or address lines, therefore for selecting transmit elements such as macro-element #218A-F to be driven by the transmit pulsers to form the aperture).
 Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hazard, Rothberg, Nishigaki, Freiburger and Yen with a pulser controller configured to select and drive only some of the pulsers to the elements forming the aperture, since one of ordinary skill in the art would recognize that using a control system with the electrical interconnection between an address decoder and the transmit pulsers, controlling each transmit pulser according to its address to provide to each transmit ultrasound element group at the corresponding address a phase delayed driving signal during the transmit mode was known in the art as taught by Barnes. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Barnes and Rothberg teach the use of 2-dimensional ultrasound transducer array for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785